UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           3/9/2020
 Sheila Dejesus,

                                Plaintiff,
                                                              1:19-cv-08740 (SDA)
                    -against-
                                                              ORDER OF DISMISSAL
 Noah W. Kreider & Sons, LLP et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a settlement conference held today before the undersigned, at which the

parties resolved their claims, it is hereby ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this

Court’s docket if the application to restore the action is made within thirty (30) days.

SO ORDERED.

DATED:         New York, New York
               March 9, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
